6 N.Y.3d 749 (2005)
ANTHONY MALLOY, Appellant,
v.
STATE OF NEW YORK, Respondent.
Court of Appeals of the State of New York.
Submitted November 14, 2005.
Decided December 22, 2005.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion for poor person relief dismissed as academic.